DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the turning shaft, the coupling-portion-side supported portion being supported on the operation unit, and the end-side supported portion being supported on the base as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regard to claim 1, it is unclear how the overhanging portion is apart from the base or is configured to face the base if the overhanging portion is a part of the base.  It is also unclear how the link members can be housed between the overhanging portion and the base if the overhanging portion is a part of the base.  For the purposes of examination, “the side wall recessed groove portion includes an overhanging portion disposed in an end of the side wall recessed groove portion in the contacting/separating direction apart from the base” is interpreted as “the side wall recessed groove portion includes an overhanging portion disposed in an end of the side wall recessed groove portion in the contacting/separating direction apart from a guard portion of the base” and “the overhanging portion is configured to face the base and be brought into contact with the 
In regard to claim 5, it is unclear what forms the “gap”.  For the purposes of examination, “forming a gap” is interpreted as “forming a gap between portions of the coupling portion”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang [US 5,947,616].
In regard to claim 1, Liang discloses [in Figs. 1-5] a switch comprising: a base [A]; an operation unit [2] disposed on the base [A] and moving in a contacting/separating direction with respect to the base [A] in response to an external force; a pair of link members [11, 12] configured to guide movement of the operation unit [2] in the contacting/separating direction; and a coupling portion [1112, 1211] configured to turnably couple around a turning shaft [1112] the pair of link members [11, 12] to each other, the pair of link members [11, 12] each including a coupling-portion-

    PNG
    media_image1.png
    496
    404
    media_image1.png
    Greyscale

In regard to claim 2, Liang discloses [in Figs. 1-5] the switch according to claim 1, wherein, when the operation unit [2] moves in the contacting/separating direction with respect to the base [A], both the coupling-portion-side supported portion [annotated above] and the end-side supported portion [1113, 1123, 1212, 1222] slide with respect to the base [A] and the operation unit [2] in the direction substantially perpendicular to the contacting/separating direction and in the direction substantially perpendicular to the turning shaft [1112] of the pair of link members [11, 12].  
In regard to claims 5 and 6, Liang discloses [in Figs. 1-5] the switch according to claim 1, wherein the coupling portion [1112, 1211] pivotally supports and couples each of the pair of link members [11, 12] in a turnable manner in a loosely fitted state forming 
In regard to claim 7, Liang discloses [in Fig. 1] a keyboard [col. 1, lines 62-63] comprising a plurality of the switches according to claim 1.  

Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive. In regard to the drawings, Applicant argues that [21a and 22a] may be interpreted as the turning shaft.  However, the Examiner notes that [21a and 22a] are parts of the coupling portion.  Applicant also argues that [Fig. 1b] illustrates that the coupling-portion-side supported portion is supported on the operation unit when the operation unit is positioned lower.  The Examiner disagrees.  As disclosed in [par. 0033] of the Specification, the coupling-portion-side supported portions [21f, 22f] slide on the upper surface of the guard portion of the base, and is not supported by the operation unit.  Applicant argues that [Fig. 1b] also illustrates that the end-side supported portion is supported on the base.  The Examiner disagrees.  As disclosed in [par.0029 and 0030] of the Specification, end-side supported portions [21d, 22d] are received and .
In regard to claim 1, Applicant argues that Liang fails to disclose “each of the pair of one opposed side walls extending in the contacting/separating direction and in a direction away from the base” and “the side wall recessed groove portion extending in the contacting/separating direction”.  The Examiner disagrees.  Liang clearly discloses in [Fig. 1] that the annotated side walls extend in a contacting/separating direction and in a direction away from the base.  Similarly, Liang clearly discloses in [Fig.1] that the side wall recessed groove portion extends in the contacting/separating direction.  Applicant also argues that the overhanging portion of Liang is “attached to, instead of apart from, the alleged base A.”  The Examiner notes that this limitation was interpreted as the overhanging portion being apart from the guard portion of the base as detailed in the rejection above.  Applicant argues that Liang fails to disclose that the link members are “housed between the overhanging portion and the base.  The Examiner notes that this limitation was interpreted as the link members being housed between the overhanging portion and the guard portion of the base as detailed in the rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LHEIREN MAE A CAROC/Examiner, Art Unit 2833